Citation Nr: 1140000	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-33 092	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder. 

2.  Entitlement to service connection for a vision disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1947 to April 1951. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The issues currently on appeal were previously before the Board in January 2010, on which occasion they was remanded for additional development.  The requested development has been completed.  Unfortunately, however, the record reflects that further development is necessary prior to final appellate review.  

The Veteran testified at an August 2011 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  The Board notes that the Veteran testified at an additional hearing in October 2009, but that the Veterans Law Judge did not solicit testimony pertaining to the issues currently on appeal during that hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin disorder and entitlement to service connection for a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2002 rating decision denied entitlement to service connection for dermatitis and a July 2003 rating decision denied entitlement to service connection for eczema.  The Veteran did not appeal those rating decisions and they are now final.  

2.  The evidence received since those rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a skin disorder, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The October 2002 and July 2003 rating decision, which denied entitlement to service connection for dermatitis and eczema, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decisions in October 2002 and July 2003 is new and material and the claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated August 2005, March 2006 and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim and noting the evidence needed to substantiate the underlying claim.  However, in the decision below, the Board has reopened the Veteran's claim of entitlement to service connection for a skin disorder, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The history of the Veteran's claims of entitlement to service connection or a skin disorder is somewhat complex.  First, the Board notes that in a November 2001 rating decision the RO granted entitlement to a 60 percent rating for the Veteran's service-connected right leg varicose veins, based in part on stasis pigmentation and eczema of that extremity.  

It appears that the Veteran first claimed separate entitlement to service connection for a skin disorder characterized as dermatitis in June 2002, and that that claim was denied in a January 2003 rating decision for lack of evidence linking that condition to service.  Shortly thereafter, in May 2003, the Veteran filed a claim for entitlement to service connection for eczema.  Entitlement to service connection for that condition was denied in a July 2003 rating decision, which also found that there was insufficient evidence showing a link between that condition and service.  The Veteran was notified of that decision and of his appellate rights, but he did not properly appeal.  Accordingly, each of those decisions is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In June 2005 the Veteran filed an additional claim, asserting general entitlement to service connection for a "skin condition."  In addressing this claim the RO issued a June 2006 rating decision wherein it denied entitlement to service connection for a "history of fungal or eczema infection/or history of cellulitis left foot or leg due to venogram," finding that new and material evidence had not been submitted on that issue.  The Veteran submitted a Notice of Disagreement (NOD) in July 2006.  The RO issued a Statement of the Case (SOC) in October 2006 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  Regardless of how the RO ruled on the question of reopening the Board as the final fact finder within VA must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the October 2002 and July 2003 rating decisions consists of VA treatment records, private treatment records, VA examination reports and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the Veteran's assertions indicating a possibility that the Veteran's claimed skin disorder may have either begun in service or be related to service are new and material, that lack of which was the basis for both denials.  New and material evidence having been submitted, the claim of entitlement to service connection for a skin disorder is reopened.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a skin disorder is reopened.  To this extent, the claim is allowed.  


REMAND

Having been reopened, the Veteran's claim of entitlement to service connection for a skin disorder must be judged on the merits.  However, a review of the claims file reveals that further action on this issue is necessary prior to final appellate review.  

First, the Board notes that there appears to be significant confusion as to the precise nature of the Veteran's claim of entitlement to service connection for a skin disorder.  Entitlement to service connection for both dermatitis and eczema has been denied.  Moreover, the RO has determined that the Veteran's right leg eczema is an attribute of his service-connected right leg varicose veins.  This determination failed to address any other eczema that the Veteran may have aside from that on his right leg.  Moving forward, the examination indicated below, as well as any subsequent RO action, must address all demonstrated skin disorders.  

In addition, the Board notes that the Veteran was afforded a VA examination in September 2006.  The report from this examination is inadequate because the examiner did not provide any sort of rationale for his conclusion that he was unable to make specific opinions without resorting to speculation.  In so finding, the Board makes note of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In Jones, the Court held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  

Furthermore, the Court held that VA must ensure that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  The Court also held that it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, the Court found that it is the Board's duty to remand for further development.

The Court also determined that an examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.  

Finally, the Court held that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The extent and nature of the Veteran's current skin disorders and the extent to which those disorders may be etiologically related to service or a service-connected condition is still unclear.  As such, a remand is necessary in order to obtain an additional VA examination.  

The Veteran has also claimed entitlement to service connection for a vision disorder which he claims is due to long-term use of a Prednisone.  The Board notes that the Veteran has not been afforded a VA examination specifically to determine whether the Veteran actually has any vision problems associated with the use of that medication and that the evidence of record is insufficient for the Board to render a decision.  The Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His testimony and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is an outstanding question about whether the Veteran actually has a current disability associated with his vision and whether any such condition is etiologically related to the use of Prednisone.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should obtain any VA treatment records dated after January 2010, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA dermatological examination in support of his claim of entitlement to service connection for a skin disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner should indicate the precise nature and extent of any and all skin disorders.  For each skin disorder identified the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed disorder began during service or is otherwise due to or the result of service or any event or injury in service or any currently service-connected disorder.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request, especially with respect to the instructions to provide a medical opinion and explanation on each identified skin disorder.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

3.  In addition, the RO/AMC should schedule the Veteran for a VA ophthalmological examination in support of his claim of entitlement to service connection for a vision disorder associated with Prednisone use.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner should indicate the precise nature and extent of any and all vision disorders.  For each vision disorder identified the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disorder is due to the use of Prednisone.   

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request, especially with respect to the instructions to provide a medical opinion and explanation.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.  

4.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


